Mark J. Healey
                              24625 Knox Road
                              Marshall, MO 65340-9552
                              660-886-6538
                              Email: mjh345(a),hotmail.com


                                       June 23, 2015               FILED IN COURT OF APPEALS
                                                                     1' "' Court of Appeals District
Cathy Lusk
Clerk of the Court                                                          JUN 2 5 2015
12th Court of Appeals
1517 W Front St. #354
                                                                           TYLER TEXAS
Tyler, TX 75702                                                     CATHY S. LUSK, CLERK
       Re: No. 12-15-00047-CV, Mark J. Healey vs. Edwin N. Healey

Dear Ms. Lusk:


       Please find enclosed Motion To Extend Time To File Appellant's Brief along with one
copy and my money order in the amount of $10.00 for filing fees.

       Please file the original and return a conformed copy along with a copy of the Clerk's
Record and Reporter's record. You may send it to

       Mark Healey
       c/o Steve Stark
       110 E. Corsicana St.
       Athens, TX 75751

       The Fed Ex Account Number is 1664-9400-1.


       If you need any further information or have questions, please do not hesitate to contact
my office.

                                             Sincerely,




                                             Mark J. Healey
Enclosures
                                                                     FILED IN COURT OF APPEALS
                                Cause No. 12-00047-CV
                                                                       12?h ;"'ou •; cf Appeals District
                            IN THE COURT OF APPEALS
                     FOR THE TWELFTH JUDICIAL DISTRICT                        JUN 25 2015
                                    TYLER, TEXAS
                                                                             TYLER TEXAS
                                                                       CATHY S. LUSK, CLERK


                                   MARK J. HEALEY
                                      APPELLANT


                                           V.


                                  EDWIN N. HEALEY
                                       APPELLEE




                       On Appeal from Cause No. 2014c-0638
                 From the 3r District Court, Henderson County, Texas
                     Honorable Mark Calhoon, Judge Presiding


       MOTION TO EXTEND TIME FOR FILING APPELLANT'S BRIEF




TO THE HONORABLE JUDGE OF SAID COURT:


                                            I.


       Appellant is Mark J. Healey. Appellee is Edwin N. Healey.

                                            II.


       The 12th Court of Appeals has received the Clerk's Record and the Reporter's
Record. Appellant's brief normally would be due June 22, 2015.

                                           III.


       Appellant Mark J. Healey, requests an extension of 60 days to prepare appellant's
brief because (1) his work schedule has not allowed for proper attention to this task, and
(2) his inability to date to obtain an attorney to represent him in this appeal. I have
spoken with an attorney that is considering representing me in this appeal and who has
requested the Clerk's records and Reporter's record for review.

                                           IV.


       No prior extensions of time for Appellant's Brief have been requested or granted.


     WHEREFORE premises considered, Appellant requests that the time to file the

Appellant's brief in the above cause be extended to and include a 60 day extension

of time.


                                     Respectfully submitted,




                                       ^U//
                                     Mark J. Healey
                                     24625 Knox Road
                                     Marshall, MO 65340-9552
                                     660-886-6538
                                     Email: mjh345@hotmail.com
                            CERTIFICATE OF SERVICE


       I certify that on June J£ 3      2015 a true and correct copy of Mark J. Healey's
Notice of Appeal was served on all parties or counsel of record in accordance with rules.


Koy R. Killen                 Via Fax: 817-447-0052
104 South Main Street
Burleson, Texas 76028

Steve Stark
110 E. Corsicana
Athens, Texas 75751

Paul C. Healey
3309 Heather Hill
Garland, Texas 75044




                                             Mark J. Healey